         Case 1:21-cv-03385-NRB Document 15 Filed 06/15/21 Page 1 of 2




                                                                                   Steven B. Singer
                                                                          ssinger@saxenawhite.com

VIA ECF

June 15, 2021

Hon. Naomi Reice Buchwald
Daniel Patrick Moynihan U.S. Courthouse
U.S. District Court, Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:      City of St. Clair Shores Police and Fire Retirement System v. Credit Suisse Group
                AG, et al., Case No. 1:21-cv-03385-NRB

Dear Judge Buchwald:

        My firm represents proposed Lead Plaintiff the Peace Officers’ Annuity and Benefit Fund
of Georgia (“Georgia Peace Officers”) in connection with the above-captioned securities class
action. In accordance with Rule 2(E)(1) of Your Honor’s Individual Practices, we write to
inform Your Honor that Georgia Peace Officers has filed herewith a Motion, pursuant to the
Private Securities Litigation Reform Act of 1995 (the “PSLRA”), seeking appointment as Lead
Plaintiff and approval of its selection of Saxena White P.A. as Lead Counsel for the class. In
addition, pursuant to Rule 2(I) of Your Honor’s Individual Practices, Georgia Peace Officers
respectfully requests oral argument on the Motion.

        Georgia Peace Officers requests appointment as Lead Plaintiff because it satisfies all of
the statutory requirements for lead plaintiff status pursuant to the PSLRA. See 15 U.S.C. § 78u-
4(a)(3)(B)(iii)(I). Specifically, Georgia Peace Officers has timely filed a motion within the
statutory 60-day deadline, has suffered a substantial loss in connection with the defendants’
alleged fraud that it believes to be larger than that of any competing movant, and satisfies the
typicality and adequacy requirements of Rule 23 of the Federal Rules of Civil Procedure.
Additionally, Georgia Peace Officers has selected qualified counsel to represent the class. See
15 U.S.C. § 78u-4(a)(3)(B)(v).

       For the foregoing reasons, and as set forth in the accompanying memorandum of law in
support of its Motion, Georgia Peace Officers respectfully requests that the Court grant its
Motion in all respects.

        We also are aware of Rule 2(B) of Your Honor’s Individual Practices, which requires a
pre-motion conference prior to filing a motion. We respectfully request leave from complying
with this practice as the lead plaintiff appointment process established by the PSLRA makes this
practice impracticable at this time: we are unaware of which other class members, if any, will
also seek appointment as Lead Plaintiff up until the deadline for filing motions expires at
         Case 1:21-cv-03385-NRB Document 15 Filed 06/15/21 Page 2 of 2




midnight tonight. Accordingly, we respectfully request that Your Honor’s pre-motion
conference requirement be waived in this instance.

                                            Respectfully submitted,

                                            /s/ Steven B. Singer
                                            Steven B. Singer

CC: All counsel of record (via ECF)
